IN THE COURT OF APPEALS OF IOWA

                                    No. 16-0994
                               Filed August 31, 2016


IN THE INTEREST OF A.H.,
Minor Child,

STATE OF IOWA,
     Appellant.
________________________________________________________________

         Appeal from the Iowa District Court for Black Hawk County, Daniel L.

Block, Associate Juvenile Judge.



         The State, in an interlocutory appeal, challenges a juvenile court order

prohibiting the Iowa Department of Human Services from notifying relatives in a

child in need of assistance proceeding unless authorized by the mother.

REVERSED AND REMANDED.




         Thomas J. Miller, Attorney General, and Charles K. Phillips, Assistant

Attorney General, for appellant State.

         Andrew C. Abbott of Abbott Law Office, P.C., Waterloo, for appellee

mother.

         Timothy M. Baldwin of the Juvenile Public Defender’s Office, for minor

child.



         Considered by Danilson, C.J., and Mullins and Bower, JJ.
                                        2


BOWER, Judge.

      The State, in an interlocutory appeal, challenges a juvenile court order

prohibiting the Iowa Department of Human Services (DHS) from notifying

relatives in a child-in-need-of-assistance (CINA) proceeding unless authorized by

the mother.   We find the juvenile court order improperly prohibits DHS from

fulfilling its statutory duty under Iowa Code section 232.84(2) (2015). We reverse

the decision of the juvenile court and remand for further proceedings.

      I.      Background Facts & Proceedings

      S.L., mother, and A.H., father, are the parents of a child. Due to the

parents’ use of methamphetamine, the child was adjudicated a CINA pursuant to

Iowa Code section 232.2(6)(c)(2), (n), and (o). The child was placed with a

maternal aunt and uncle.

      The mother cooperated with the preparation of a Social History Report

and told social workers the names of several relatives.        She then filed an

application seeking to enjoin DHS from contacting the relatives unless she

signed a release, claiming she wanted to protect her privacy rights. Without a

hearing, and prior to a response by the State, the juvenile court entered an order

providing DHS “shall not release any information regarding the above captioned

matter to relatives of the mother who the mother, [S.L.], has not authorized to

receive the information or signed the necessary releases.”

      The State filed a motion pursuant to Iowa Rule of Civil Procedure 1.904(2)

stating DHS was required by Iowa Code section 232.84 and 42 U.S.C.

§ 671(a)(29) (2012 & Supp. I 2014) to give notice to relatives. The State claimed

DHS did not have discretion in giving notice to relatives and a parent did not
                                          3


have the right to object to the notice. The juvenile court denied the motion and

again ruled DHS could not release any information about the CINA adjudication

to relatives unless the mother had authorized them to receive the information or

she had signed releases.

       The State filed an application for interlocutory appeal and the mother filed

a response. The Iowa Supreme Court granted the application for interlocutory

appeal.

       II.    Standard of Review

       Generally, our review in CINA proceedings is de novo. In re A.M.H., 516
N.W.2d 867, 870 (Iowa 1994).         However, when an issue requires statutory

interpretation, our review is for correction of errors at law. In re J.C., 857 N.W.2d
495, 500 (Iowa 2014).

       III.   Discussion

       In order to be eligible for foster care and adoption assistance, federal law

requires states to adopt a plan that:

       provides that, within 30 days after the removal of a child from the
       custody of the parent or parents of the child, the state shall exercise
       due diligence to identify and provide notice to the following
       relatives: all adult grandparents, all parents of a sibling of the child,
       where such parent has legal custody of such sibling, and other
       adult relatives of the child (including any other adult relatives
       suggested by the parents), subject to exceptions due to family or
       domestic violence, that—
               (A) specifies that the child has been or is being removed
       from the custody of the parent or parents of the child;
               (B) explains the options the relative has under Federal,
       State, and local law to participate in the care and placement of the
       child, including any options that may be lost by failing to respond to
       the notice;
               (C) describes the requirements under paragraph (10) of this
       subsection to become a foster family home and the additional
                                          4


      services and supports that are available for children placed in such
      a home; and
             (D) if the State has elected the option to make kinship
      guardianship assistance payments under paragraph (28) of this
      subsection, describes how the relative guardian of the child may
      subsequently enter into an agreement with the State under section
      673(d) of this title to receive the payments.

42 U.S.C. § 671(a)(29).

      In 2013, the Iowa legislature amended section 232.84(2), to provide:

              Within thirty days after the entry of an order under this
      chapter transferring custody of a child to an agency for placement,
      the agency shall exercise due diligence in identifying and providing
      notice to the child’s grandparents, aunts, uncles, adult siblings,
      parents of the child's siblings, and adult relatives suggested by the
      child’s parents, subject to exceptions due to the presence of family
      or domestic violence.

Section 232.84(3) sets out the required content for the notice.

      In section 232.84(2), the phrase “‘suggested by the child’s parents’ only

modifies ‘adult relatives’ and not the categories of relatives preceding ‘adult

relatives.’” In re R.B., 832 N.W.2d 375, 380 (Iowa Ct. App. 2013). The statute

enumerates the close relatives who should receive notification from DHS. Id.

“The statute then broadens the universe of relatives subject to notification to

include ‘adult relatives suggested by the child’s parents.’”      Id.   “This is an

additional category of relatives to whom the agency’s identification and

notification obligation extends; it is not a limitation on the relatives subject to

notification.” Id. Section 232.84(2) requires DHS “to independently ‘exercise due

diligence’ in identifying and notifying relatives.” Id. at 381. In order to place

children in the least restrictive placement, DHS needs to identify and contact

relatives in order to afford the relatives an opportunity to come forward as

possible placement options. Id. at 382.
                                            5


       Even if relatives are informally aware of a child’s placement in foster care,

“the burden remain[s] with the department to formally notify them of the transfer.”

In re N.V., 877 N.W.2d 146, 151 (Iowa Ct. App. 2016). In circumstances where

DHS did not give notice to relatives, we stated:

       The statutorily-prescribed notice would have clarified [the relatives’]
       options with respect to the child. The department’s failure to
       provide the notice prejudiced their rights. Under the circumstances,
       we conclude the department acted unreasonably in refusing to
       notify the relatives of the child’s removal from the mother’s care.

Id. at 152. The contents of the notice to be given to the relatives listed in the

statute “are statutorily prescribed and are specific and detailed.” Id. at 151.

       Under section 232.84(2), DHS “shall exercise due diligence in identifying

and providing notice to the child’s grandparents, aunts, uncles, adult siblings, and

parents of the child’s siblings.” (Emphasis added). In addition to giving notice to

these relatives, DHS is required to give notice to “adult relatives suggested by

the child’s parents.” Iowa Code § 232.84(2); R.B., 832 N.W.2d at 380. “When

the word ‘shall’ appears in a statute, it generally connotes the imposition of a

mandatory duty.” Ramirez-Trujillo v. Quality Egg, L.L.C., 878 N.W.2d 759, 771

(Iowa 2016). We conclude section 232.84(2) places a mandatory duty upon DHS

to give notice to the relatives listed in the statute.

       The only exception found in the statute is when family or domestic

violence is present. Iowa Code § 232.84(2). There is no claim of family or

domestic violence in this case. The mother sought to enjoin DHS from providing

notice to the child’s relatives based on her privacy rights and the privacy rights of

her child. This is not a ground recognized by the statute. Furthermore, the

mother did not cite any authority to support her request.
                                        6


      We conclude the juvenile court erred in ordering DHS not to release any

information regarding this CINA proceeding to relatives of the mother unless the

mother authorized them to receive the information or she signed necessary

releases. The juvenile court order improperly prohibits DHS from fulfilling its

statutory duty under Iowa Code section 232.84(2). We reverse the decision of

the juvenile court and remand for further proceedings.

      REVERSED AND REMANDED.